Case 4:18-cv-00825-O Document 28-1 Filed 02/20/19                Page 1 of 6 PageID 1084

                UNITED    STATES DISTRICT    COURT
            FOR THE NORTHERN      DISTRICT    OF TEXAS
                      FORT WORTH    DIVISION


 Richard W. DeOtte, ct al.,

                          Plaintiffs,

 v.                                              Case No. 4:18-cv-825-0

 Alex M. Azar II, ct al.,

                          Defendants.


                        AFFIDAVIT       OF STEVEN      F. HOTZE
      I, Steven F. Hotze, being duly sworn, state as follows:

      1. I am over 21 years old and fully competent to make this affidavit. I submit this

affidavit in support of the plaintiffs' motion for preliminary injunction.

      2. I am the founder and CEO of the Hotze Health & iVellness Center. The

Hotze Health & Wellness Center is the DEA ("doing business as") name of Hotze

J\1cdical Association, P.A., a Texas protessional association, which is taxed as an S

Corporation. I am the sole owner of Hotze J\1edical Association, P.A.

      3. The Hotze Health & ·wellness Center is not an employer. Instead, the people

who work at the Hotze Health & iVellness Center arc employed by a company called

Braidwood J\fanagemcnt, Inc. Braidwood Management, Inc. is owned by a trust

called the "David Bradley SFH 2005 Family Trust." I am the sole trustee and bene-

ficia1yof that trust. I am also the President, Secretary, Treasurer, and sole member of

the Board of Braidwood Management, Inc.

      4. Braidwood Management, Inc. employs approximately 70 individuals, and each

of those Braidwood employees works at one of the following entities: The Hotze




ff()TZE   AFFTl)t\VTT                                                         Page l of 6
Case 4:18-cv-00825-O Document 28-1 Filed 02/20/19             Page 2 of 6 PageID 1085


Health & vVellness Center, Hotze Vitamins, or Physicians Preference Pharmacy In-

ternational, LLC.

    5. Hotze Vitamins is the DBA ("doing business as") name of Physicians Prefer-

ence, International, L.P. The David Bradley SFH 2005 Family Trust, described in

paragraph 3 of this affidavit, owns 99% of Physicians Preference, International, L.P.

    6. Physicians Preference Pharmacy, International, LLC, is owned by Medicus

Holdings, LLC. Medicus Holdings, LLC., in turn, is owned by Hotze Pharmacy, LP.

The David Bradley SFH 2005 Family Trust, described in paragraph 3 of this affidavit,

owns 99% of Hotze Pharmacy, LP.

    7. The upshot is that I own or control each of these four business entities, and

that Braidwood Management, Inc. employs each of the 68 individuals who work at

my comparnes.

    8. I am familiar with Braidwood's mission, religious beliefs, and health-insurance

policy. The facts set forth are based on my personal knowledge and information avail-

able to me, and ifl were called upon to testif), to them, I would competently do so.

    9. I am a Christian and I operate each of my businesses according to Christian

beliefs and teaching. Indeed, I believe that as a Christian I am required to run my

businesses in accordance with Christian principles. My faith in Christ directs both my

personal and business lite.

    10. The core values of each of my four businesses-the    Hotze Health & W'ealth

Center; Hotze Vitamins; Physicians Preference Pharmacy, International, LLC; and

Braidwood Management, Inc.-are       described in the document attached as Exhibit 2

in the appendix to the brief supporting the motion for preliminary injunction. Our

first core value is "To worship God in our work." Our second core value is "To rec-

ognize the intrinsic worth of each individual."

    11. vVe start eve1y weekly staff meeting with a prayer in Christ's name, thanking
God for his blessings and praying for those who have entrusted their care to us.

l-lOTZE   AFFIDAVIT                                                         Page 2 of 6
Case 4:18-cv-00825-O Document 28-1 Filed 02/20/19                Page 3 of 6 PageID 1086


   12. I have produced a video entitled "vVhat I Believe," which explains the beliefs

and values of my businesses. This video is available at https:/ /www.youtube.com/

watch?v~3QtLjCpfRQA.       I require each employee of Braidwood to watch this video

before they work for our companies. One of our beliefs-which          is described in the

video-is    that the Bible is the inerrant ,vmd of God and that it lays down the prin-

ciples that regulate all human activity. A transcript of this video is attached as Exhibit

3 in the appendix to the brief supporting the motion for preliminary injunction.

   13. One ofmy most important Christian beliefs, and one of the fi.mdamental prin-

ciples upon which I operate my business, is that all human lite is sacred from the

moment of conception until natural death.

   14. Because I believe that life begins at conception, and that all human life is

sacred, my religious beliefs forbid me or my companies to subsidize or facilitate the

use of contraceptive methods that act as abortifacients by preventing the implantation

of an already-fertilized egg.

   15. I understand that some of the 20 FDA-approved contraceptive methods act

as abortifacients. According to my religious beliefs, a contraceptive device that acts in

this manner is morally equivalent to abortion.

   16. As a Christian I also believe that sexual activity is permissible only in a mar-

riage between one man and one woman.

   17. Although I do not object to the use of non-abortifacient contraception by

married couples to prevent pregnancy, I am nevertheless unwilling to allow Braid-

wood's health-insurance plan to cover contraception because it is often (though not

always) used to facilitate sexual activity outside of marriage, and the Contraceptive

J\1andate requires contraception to be provided free of charge regardless of whether

the person seeking it is married.

    18. Braidwood has more than 50 full-time employees. It is therefore subject to

the Afiordable Care Act's mandate that large employers provide health insmance plans

HOTZE   AFFIDAVIT                                                              Page 3 of 6
Case 4:18-cv-00825-O Document 28-1 Filed 02/20/19               Page 4 of 6 PageID 1087


to their employees. The failure to provide ACA-compliant health insurance to its em-

ployees would subject Braidwood         to heavy financial penalties. See 26 U.S.C.

§ 4980D(b); 26 U.S.C. § 4980H.
    19. Braidwood has a self-insured health plan that is administered by Entrust.
    20. Because of the Contraceptive Mandate, Braidwood has been compelled to

cover all 20 FDA-approved contraceptive methods in its self-insured plan, in violation

of its sincere religious beliefs.

    21. I refuse to use the "accommodation"      that was added to the Contraceptive

l\1andatc after the Supreme Court's ruling in B11rJ11ell
                                                     l'. Hobby LobbyStores, Inc., 134

S. Ct. 2751 (2014 ). I will not allow my companies to fill out and submit the "sclf-

certification form," because the submission of that form affirmatively assists and facil-

itates the provision of abortifacient and non-abortifacicnt contraception, in violation

of my sincere religious beliefs. Executing a certification form that enables my employ-

 ees to obtain and use abortifacient contraceptive methods free of charge, or that ena-

 bles them to obtain contraception for use in non-marital sexual activity, is as much a

violation of my sincerely held religious beliefa as providing the contraception directly.

    22. The "accommodation" in tl1e Contraceptive Mandate is doubly unacceptable

 because it would use my company's plan to provide the contraceptive coverage, even

 though the third-party administrator is supposed to bear the financial costs. My reli-

 gious beliefs do not permit my company's health plan to be used in any way to provide

 free contraception to my employees, even if someone else is covering the costs.

    23. My tl1ird-party administrator has informed my company that if it invokes the
 "accommodation"      offered in the Contraceptive Mandate, then my plan's infrastruc-

 ture will be used in providing contraceptive coverage to our employees, and that tl1ere

 is no way to use the "accommodation" witl10ut involving my plan in the provision of

 contraceptive methods that violate my religious beliefs.



 HOTZE AFFIDAVIT                                                               Page 4 of 6
Case 4:18-cv-00825-O Document 28-1 Filed 02/20/19               Page 5 of 6 PageID 1088


    24. I therefore sincerely believe that the submission of the self-certification form

is sufficiently connected to the destruction of human embryos and non-marital sexual

activities as to make it immoral and against my religious beliefs for me or Braidwood

to execute or deliver that form.

    25. Instead, I have waited for the Trump Administration to issue its long-prom-

ised rules that exempt objecting employers from the Contraceptive Mandate. The final

rnle was announced on November 15, 2018, although it was not scheduled to take

cffrct until January 14, 2019.

    26. In anticipation of the final rnlc's effective date, I directed Braidwood to drop

contraceptive coverage from its self-insured health plan etlective December 1, 2018.

Our third-party administrator prepared a plan document and summary plan descrip-

tion, dated December 20, 2018, and I circulated that document to Braidwood em-

ployees to inform them of this decision. A copy of this plan document and summary

plan description is attached as Exhibit 4 in the appendix to the brief supporting the

 motion for prelimina1y injunction. The document states, in relevant part:

                                 Preventive Care Services

         As required by the Patient Protection and Affordable Care Act, the Plan
         covers Preventive care services without cost-sharing to Plan Participants
         and their eligible and enrolled dependents. However, Braidwood Man-
         agement, Inc. believes that certain mandates under the Patient Protec-
         tion and Affordable Care Act violate its religious liberty under the
         United States Constitution as provided in the Burwell P. Hobby Lobby
         case. As such, the Plan intends to not cover certain preventive services
         and medications that have been identified as required by the Patient
         Protection and Aftordable Care Act, specifically any abortion or aborti-
         facient contraceptives.
 The document goes on to explain the preventive care that will be covered under

 Braidwood's health plan, and contraceptive methods are not listed. So Braidwood is

 no longer covering any type of contraception.




 HOTZE   AFFIDAVIT                                                            Page 5 of 6
Case 4:18-cv-00825-O Document 28-1 Filed 02/20/19                  Page 6 of 6 PageID 1089


    27 . My company instructed Entrust (our third-party administrator) to produce an

additional plan document and summary plan description, dated January 30, 2019,

that makes clear that Braidwood's plan no longer covers any type of contraception,

including non-abortifacients. A copy of this document is attached as Exhibit 5 in the

appendL"Xto the brief supporting the motion for preliminary injunction.

    28. Judge Reetlestone's nationwide injunction against the final rule of November

15, 2018, has left Braidwood subject to the previous iteration of the Contraceptive

Mandate, and Braidwood is now subject to heavy financial penalties for its decision to

revoke coverage of contraception effective December 1, 2018.

    29 . I do not intend, at the time, to instruct Braidwood to restore coverage of

contraception in response to Judge Beetlestone's nationwide injunction. Nor do I

intend to have Braidwood submit the self-cert ification form. Instead, I have decided

to seek immediate preliminary relief against the enforcement of the Contraceptive

Mandate. The fact that Braidwood and I are being forced to choose between violating

our sincerely held religious beliefs or subjecting ourselves to heavy financial penalties

under 26 U.S.C. § 4980D(b) is a substantial burden on the exercise of our religion-

regardless of which choice we decide to make.

     This concludes my sworn statement. I swear under penalty of perjrny that, to the

best of my knowledge, the facts stated in this afl"idavitare true and complete.




                                            STEVEN    F.   HOTZE


Subscribed and sworn to me
this  r-.J-day of n,1:,..-\J.,a.rj
                               , 2018


NOTARY


HOT Z E AFl'IDAVIT                                                             Page 6 of6
